Name: Council Decision 2011/538/CFSP of 12Ã September 2011 amending Decision 2010/565/CFSP on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo)
 Type: Decision
 Subject Matter: politics and public safety;  cooperation policy;  Africa
 Date Published: 2011-09-13

 13.9.2011 EN Official Journal of the European Union L 236/10 COUNCIL DECISION 2011/538/CFSP of 12 September 2011 amending Decision 2010/565/CFSP on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Article 43(2) thereof, Whereas: (1) On 21 September 2010, the Council adopted Decision 2010/565/CFSP on the European Union mission to provide advice and assistance for security sector reform in the Democratic Republic of the Congo (EUSEC RD Congo) (1). (2) It is necessary to provide a financial reference amount for the Mission for the period from 1 October 2011 to 30 September 2012. (3) The Mission will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/565/CFSP is hereby amended as follows: (1) Article 5(6) is replaced by the following: 6. The Head of Mission shall collaborate closely, in his area of competence, with the Head of the EU Delegation and the heads of Member States missions in Kinshasa.; (2) in Article 9(1), the following subparagraph is added: The financial reference amount intended to cover expenditure related to the Mission for the period from 1 October 2011 to 30 September 2012 shall be EUR 13 600 000.; (3) Article 12(4) is replaced by the following: 4. The Head of the EU Delegation in Kinshasa shall provide local political guidelines for the EUSEC RD Congo mission within the general framework defined by the planning documents.; (4) Article 12(7) is deleted. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 12 September 2011. For the Council The President M. DOWGIELEWICZ (1) OJ L 248, 22.9.2010, p. 59.